       Case 1:18-cv-01580-RCL Document 37 Filed 03/16/21 Page 1 of 1



                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

 ALICIA KIRTON,

      Plaintiff,

 v.                                                    Case No. 1 :18-cv-1580-RCL

 ALEJANDRO MA YORKAS, in his official
 capacity as Secretary of Homeland Security,
 et al.,

        Defendants.


                                         ORDER

      Before the Court is the defendants' motion [29] for summary judgment. For the reasons

stated in the accompanying memorandum opinion, the motion is GRANTED.

      Judgment is ENTERED for the defendants and against the plaintiff.

      The Clerk of Court is DIRECTED to close this case on the active dockets of the Court.

      IT IS SO ORDERED.



              '3/ //�
               /-z,
Date: -----=�'-'----
                                                               �r:-/�
                                                              Royce C. Lamberth
                                                              United States District Judge
